DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 15/090,342 in response to the response to the Election/Restriction requirement of 04/12/2022.

3.	In accordance with Applicant’s amendment, claims 3, 5-8, and 17-26 were amended. Claims 3, 5-13, 15, and 17-33 are currently pending, of which claims 3, 5-13, 15, 17-25, 27, and 29-32 have been examined on the merits discussed below.

4.	In response to the Election/Restriction requirement of 04/12/2022, Applicant, on 06/21/2022, elected Group I, claims 3, 5-13, 15, 17-25, 27, and 29-32, for examination. Claims 3, 5-13, 15, 17-25, 27, and 29-33 are pending in this application, of which claims 3, 5-13, 15, 17-25, 27, and 29-32 have been examined on the merits discussed below.

Election/Restrictions

 
5.	Applicant's election without traverse of the restriction dated 04/12/2022 in the reply filed on 06/21/2022 is acknowledged.
 
6.	In response to the restriction requirement, dated 04/12/2022, Applicant elected Group I, claims 3, 5-13, 15, 17-25, 27, and 29-32. Claims 26, 28, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.

Priority

7.	Application 15/090,342, filed 04/04/2016 Claims Priority from Provisional Application 62/142,780, filed 04/03/2015.

Response to Amendment

8.	In the response filed January 24, 2022, Applicant amended claims 3, 5-8, and 17-26, and did not cancel any claims. New claims 27-33 were presented for examination.


9.	Applicant's amendments to claims 3, 5-8, and 17-26 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, the rejection of claims 3, 5-13, 15, and 17-26 under 35 U.S.C. 101 has been maintained.





Response to Arguments

10.	Applicant's arguments filed January 24, 2022, have been fully considered.

11.	Applicant submits “that the claims do not recite an abstract idea and therefore requests that the 35 USC 101 rejections be withdrawn.” Specifically, Applicant submits that “determining the potential areas of conflict between the individuals is entirely different than managing how the individuals behave, managing their relationships, or managing their interactions.” [Applicant’s Remarks, 01/24/2022, page 9]

With particular respect to the §101 rejection of the independent claims, Applicant argues with respect to Step 2A of the eligibility inquiry “that the claims do not recite an abstract idea and therefore requests that the 35 USC 101 rejections be withdrawn.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claims 3, 5-13, 15, 17-25, 27, and 29-32 have been found to recite an abstract idea that falls into the “Certain Methods of Organizing Human Activities” and “Mental Processes” groupings set forth in the 2019 PEG.
Claim 3 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “administering personality assessment questions to the individuals to determine assessment data comprising responses of the individuals to the personality assessment questions; analyzing the assessment data to determine personality assessments of the individuals; correlating the personality assessments of the individuals to a plurality of personality profiles to determine which of the plurality of personality profiles each of the individuals falls under; and using the displayed side-by-side characteristics of the personality profiles, showing the differences and similarities of the individuals, to determine the potential areas of conflict between the individuals” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as interactions between individuals. The claims are still directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” The claims recite an abstract idea that falls into the “Certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or relationships or interactions between people including following rules or instructions. Therefore, the claims are reasonably understood as reciting one or more abstract ideas when evaluated under Step 2A Prong One of the eligibility inquiry.
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing personal behavior (See, e.g., paragraph [0004]: “The method measures an individual's emotional intelligence, relational intelligence and team intelligence by analyzing multiple unique traits based on a plurality of attributes. Assessing these attributes in the company's employees enables the business administrator to better understand their employees' personalities, strengths, growth opportunities and capacities.”) and in the context managing interactions between people (See, e.g., paragraph [0044]: “The assessment apparatus and method creates a number of distinct primary employee personality profiles and employee personality profiles under pressure to assist a business administrator in determining whether or not to hire an employee, as well as determine how the employee is interacting with other business or business team members and the fit between employees on a team.”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of assisting a business administrator in determining whether or not to hire an employee. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG. Therefore, Applicant’s arguments under Step 2A Prong 1 are not persuasive because the claims have been shown to set forth or describe activities falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping set forth in the 2019 PEG.  The Office maintains that the claims recite an abstract idea. For the reasons detailed above, this argument is found unpersuasive.

12.	Applicant submits “the claims provide a practical application and therefore requests that the 35 USC 101 rejections be withdrawn.” Applicant further submits that “the claims taken as a whole in view of the specification detail a specific method for producing the result of determining the potential areas of conflict between the individuals (independent claim 3), determining which of the individuals should be chosen to add to a team based on the determined potential areas of conflict between the individuals (dependent claim 31), and/or the choosing of whether to hire one or more of the individuals based on the determined potential areas of conflict between the individuals (dependent claim 32). As such, the claims recite technological improvements over the prior art.” [Applicant’s Remarks, 01/24/2022, page 11]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “that the claims provide a practical application and therefore requests that the 35 USC 101 rejections be withdrawn.” The additional elements in exemplary claim 3 are directed to: one or more individual processors, and a computer processor, coupled through a network to the one or more individual processors, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no computing device, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply characteristics of the personality profiles of the individuals, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of determining potential areas of conflict between individuals, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

13.	Applicant submits “that the claims provide “significantly more” than the abstract idea itself and therefore requests that the 35 USC 101 rejections be withdrawn.” [Applicant’s Remarks, 01/24/2022, page 13]

Applicant alludes to Step 2B of the eligibility inquiry by suggesting that “the claims recited technological improvements over the prior art.” [Remarks, at page 11]. In response, the Examiner respectfully disagrees and notes that no such “improvement” has been shown. The claims merely produce a result in the form of “characteristics of the personality profiles of the individuals side-by-side to show differences and similarities of the individuals” based on the personality assessments of the individuals, which is not an improvement to the one or more individual processors, a computer processor, or any other system or technology. The claims have not been shown to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto.  There is no indication that any of the additional elements or the combination of elements amount to an improvement to the computer or to any technology. Their individual and collective functions merely provide generic computer implementation. Therefore, these additional claim elements do not amount to significantly more than the abstract idea itself. For the above reasons, this argument is found unpersuasive.

14.	Applicant submits “nowhere in Duchon does it teach using displayed personality profiles showing the differences and similarities of the employees (individuals as amended), to determine the potential areas of conflict between the employees (individuals as amended).” [Applicant’s Remarks, 01/24/2022, page 15]

In response to the Applicant’s argument that Duchon does not teach “using displayed personality profiles showing the differences and similarities of the employees (individuals as amended), to determine the potential areas of conflict between the employees (individuals as amended),” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/24/2022, which has been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 3 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action, which incorporates new citations to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

15.	Applicant submits that “Novack also does not disclose using displayed personality profiles
showing the differences and similarities of the individuals to recognize the potential areas of conflict between the individuals.” [Applicant’s Remarks, 01/24/2022, page 15]

In response to the Applicant’s argument that “Novack also does not disclose using displayed personality profiles showing the differences and similarities of the individuals to recognize the potential areas of conflict between the individuals,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/24/2022, which has been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 3 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action, which incorporates new citations to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

16.	 Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Objections

17.	Claims 1 and 5-8 are objected to because of the following informalities: inconsistent terminology. 

Claim 1 recites “correlating the personality assessments of the individuals, with the computer processor, to a plurality of personality profiles to determine which of the plurality of personality profiles each of the individuals falls under; displaying characteristics of the personality profiles of the individuals side-by-side to show differences and similarities of...” Claim 5 recites “The method of claim 3 wherein the displaying the characteristics of the personality profiles of the individual…” The terms “the plurality of personality profiles” and “the personality profiles” are used interchangeably throughout the claims (claims 1 and 5-8). Consistent terminology should be used to refer to the same term (i.e., the plurality of personality profiles). Appropriate correction is required.


Claim Rejections - 35 USC § 112

18.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

10.	Claims 7 and 8 recite the limitation of “the respective individuals,” which lacks antecedent basis and therefore render the claim indefinite. Appropriate correction is required. 

Claim Rejections - 35 USC § 101

11.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 3, 5-13, 15, 17-25, 27, and 29-32 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.

13.	Claims 3, 5-13, 15, 17-25, 27, and 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 3, 5-13, 15, 17-25, 27, and 29-32) is directed to at least one potentially eligible category of subject matter (i.e.,  process). Thus, Step 1 of the Subject Matter Eligibility test for claims 3, 5-13, 15, 17-25, 27, and 29-32 is satisfied.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for generating assessment data for multiple individuals to generate an assessment report to o determine the potential areas of conflict between the individuals, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions, and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 3, the limitations reciting the abstract idea are indicated in bold below:
- administering personality assessment questions to the individuals through one or more individual processors to determine assessment data comprising responses of the individuals to the personality assessment questions (This step is organizing human activity by managing personal behavior or relationships or interactions, i.e., by collecting personality assessment responses from multiple individuals);
- analyzing the assessment data with a computer processor, coupled through a network to the one or more individual processors, to determine personality assessments of the individuals (This step covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the “analyzing” is tied directly to the personality assessment of the individuals, and can also be accomplished mentally such as via a human analyzing the assessment data with the aid of pen and paper);  
- correlating the personality assessments of the individuals, with the computer processor, to a plurality of personality profiles to determine which of the plurality of personality profiles each of the individuals falls under (This step is organizing human activity for similar reasons as provided for the “analyzing” step above); 
- displaying characteristics of the personality profiles of the individuals side-by-side to show differences and similarities of the individuals (The “displaying” also covers organizing human activity since it flows directly from the evaluation of the personality profiles of the individuals. This step would also be deemed insignificant extra-solution activity even if  interpreted as being displayed on a display device, which is not a practical application or significantly more.  MPEP 2106.05(g)); and 
- using the displayed side-by-side characteristics of the personality profiles, showing the differences and similarities of the individuals, to determine the potential areas of conflict between the individuals (This step is organizing human activity for similar reasons as provided for the “displaying” step above).
Considered together, these steps set forth an abstract idea, which falls under the under the “Certain methods of organizing human activity” grouping, and also set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. 
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. With respect to independent claim 3, the additional elements recite: “one or more individual processors,” and “a computer processor, coupled through a network to the one or more individual processors” (claim 3). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). Even if the step for displaying is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution output activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claim 3, the additional elements recite: “one or more individual processors,” and “a computer processor, coupled through a network to the one or more individual processors.” These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention (Specification at paragraph [0031]: e.g., “As shown in FIG. 1, the apparatus, by example, includes a computer processor, which can be in the form of one or more web servers 36 connected to the worldwide web 30 through a load balancer 38 and a firewall 40.  The web servers 36 communicate with one or more application servers 42.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.). Even if the step for displaying is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution data gathering and output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d)
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 5-13, 15, 17-25, 27, and 29-32 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 5-13, 15, 17-25, 27, and 29-32 recite “wherein the displaying the characteristics of the personality profiles of the individuals side-by-side to show the differences and similarities of the individuals comprises displaying the side-by-side characteristics of the personality profiles to a manager of the individuals, and the using the displayed side-by-side characteristics of the personality profiles, showing the differences and similarities of the individuals, to determine the potential areas of conflict between the individuals comprises the manager using the displayed side-by-side characteristics of the personality profiles, showing the differences and similarities of the individuals, to determine the potential areas of conflict between the individuals”, “wherein the displaying the characteristics of the personality profiles of the individuals side-by-side to show the differences and similarities of the individuals comprises displaying the side-by-side characteristics of the personality profiles to the individuals, and the using the displayed side-by-side characteristics of the personality profiles, showing the differences and similarities of the individuals, to determine the potential areas of conflict between the individuals comprises the individuals using the displayed side-by-side characteristics of the personality profiles, showing the differences and similarities of the individuals, to determine the potential areas of conflict between the individuals”, “wherein the displaying the characteristics of the personality profiles of the individuals side-by-side, to show the differences and similarities of the individuals, comprises displaying things to avoid with the respective individuals”, “wherein the displaying the characteristics of the personality profiles of the individuals side-by-side, to show the differences and similarities of the individuals, comprises displaying things to make an effort to do while working with the respective individuals”, “wherein the personality assessments relate to emotional intelligence; wherein the personality assessments relate to relational intelligence”, “wherein the personality assessments relate to team intelligence”, “wherein the personality assessments relate to primary personality profile, and personality profile under pressure”, “wherein the personality assessments relate to primary personality profile, personality profile under pressure, processing blueprint, motivation, conflict management, fundamental needs, decision making, or learning style”, “wherein the personality assessments relate to primary personality profile, personality profile under pressure, processing blueprint, motivation, conflict management, fundamental needs, decision making, and learning style; wherein the personality assessments comprise characteristics as to how the individuals think”, “wherein the personality assessments comprise characteristics as to how the individuals make decisions”, “wherein the personality assessments comprise characteristics as to how the individuals handle tasks”, “wherein the personality assessments comprise characteristics as to how the individuals handle personal relationships”, “wherein the personality assessments comprise characteristics as to the work environment preferences of the individuals”, “wherein the personality assessments comprise how the individuals fit into a particular business team, a project, or a department”, “wherein the personality assessments comprise how the individuals communicate”, “wherein the personality assessments comprise how the individuals are influenced by negative perceptions”, “wherein the personality assessments comprise how to manage and encourage the individuals”, “wherein the individuals are employees doing an assessment of one or more of the individuals”, “further comprising recognizing the potential areas of conflict between the individuals based on, in part, the at least one other individual doing the assessment of the one or more of the individuals”, “further comprising choosing which of the individuals to add to a team based on the determined potential areas of conflict between the individuals”, “further comprising choosing whether to hire one or more of the individuals based on the determined potential areas of conflict between the individuals”, however these limitations cover organizing human activity since they flow directly from the evaluation of the personality assessment of multiple individuals involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also recite steps that can be accomplished mentally such as by human evaluation or judgment. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claims 5-8 recite additional elements of: “displaying the side-by-side characteristics”, “displaying the characteristics”, and “displaying things” [Even if the steps for displaying are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application (under Step 2A Prong Two) or significantly more (under Step 2B) because when evaluated under Step 2A Prong Two and Step 2B, these additional elements rely on generic computing elements or software for generally linking the judicial exception to a particular technological environment, which does not amount to a practical application. MPEP 2106.05(g)/(h).
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106.

Claim Rejections - 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 3, 5-6, 9, 13, 17, 19, 21-23, 25, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. Pub. No.: US 2002/0045154 A1, [hereinafter Wood], in view of Novack, Pub. No.: US 2009/0299993 A1, [hereinafter Novack].

As per claim 3, Wood teaches a method for determining potential areas of conflict between the individuals (paragraph 0040: “a method and system for determining and classifying an individual's "Personality DNA" based upon various personality instruments, behavior, psychographics, demographics, beliefs and preferences as an integral part of the delivery of personality based products and services; paragraphs 0065, 0353) comprising: 

administering personality assessment questions to the individuals through one or more individual processors to determine assessment data comprising responses of the individuals to the personality assessment questions (paragraph 0001, discussing a method and system for determining and classifying individual or group "personality DNA" based upon various personality instruments, behavioral responses, psychographics, demographics, beliefs and preferences; paragraph 0036, discussing personality testing [i.e., personality assessment]; paragraph 0037, discussing that the primary uses of the 16-type model have been in the corporate setting, individual career counseling, and psychotherapy. Many companies try to improve communication between employees and offer workshops and seminars to foster better understanding and communication among employees. If each employee can understand the values and motivations behind his/her own personality type and then understand those of the other types, then personality-based conflicts can be recognized, understood, and better managed…; paragraph 0041, discussing a personality assessment system; paragraph 0042, discussing a test administration process [i.e., administering personality assessment questions to the individuals through one or more individual processors to determine assessment data] and system that goes beyond most personality tests used to assist professionals in diagnosing 1 of 16 personality types. The system of the present invention dynamically incorporates several personality dimensions, life style, quality of life, cultural context, demographics, and psychographics, as requested by the test administrator or individual user, and controls and standardizes the testing protocol…; paragraph 0050, discussing “user's responses to a series of personality tests”; paragraph 0337, discussing that the system can be used to find/match people based upon a selection of personality traits, skills, competencies, attitudes, beliefs, behaviors, psychographic, demographic and resume items.  An employer may wish to search the database based upon personality type, or specific characteristics, to find people that are best suited for a particular job. The system can also be used to find people with particular skills or competencies, or other characteristics that are best suited for a job. Additional personality tests, or skills tests, or competency models/tests can also be used instead of the Keirsey Temperament Sorter. The uses for this include but are not limited to job matching, dating matching, and friendship matching; paragraphs 0070, 0172, 0364);

analyzing the assessment data with a computer processor, coupled through a network to the one or more individual processors, to determine personality assessments of the individuals (paragraph 0037, discussing that the primary uses of the 16-type model have been in the corporate setting, individual career counseling, and psychotherapy. Many companies try to improve communication between employees and offer workshops and seminars to foster better understanding and communication among employees. If each employee can understand the values and motivations behind his/her own personality type and then understand those of the other types, then personality-based conflicts can be recognized, understood, and better managed; paragraph 0050, discussing that another advantage of the invention is that it makes possible the creation and delivery of advice, and people profiles determined from a user's responses to a series of personality tests [i.e., analyzing the assessment data to determine personality assessments of the individuals], demographics questions, both on-line and off-line behavior, psychographic testing, life style and quality of life questions; paragraph 0181, discussing that raw data provided by each user via their answers and behaviors and collected in Module 1000 are scored and compiled by algorithms and standardized into alphanumeric representations in Module 2000. This sub-process standardizes the data so that the user's profile can be compared to personality models and to the profiles of others; paragraph 0364, discussing that once all of the individuals have finished their testing, the administrator can view the results via a series of reports designed to provide summary information for the group, and he can provide advice for the group. The group advice in this example is for corporate team building. The details of the team as a whole, including the aggregate traits of all the individuals that make up the team, are presented and provided to the administrator in the administrator page. The system will offer advice for improving team communication and greater understanding among the individuals and co-workers; paragraphs 0040, 0188, 0372);

correlating the personality assessments of the individuals, with the computer processor, to a plurality of personality profiles to determine which of the plurality of personality profiles each of the individuals falls under (paragraph 0037, discussing that the primary uses of the 16-type model have been in the corporate setting, individual career counseling, and psychotherapy. Many companies try to improve communication between employees and offer workshops and seminars to foster better understanding and communication among employees. If each employee can understand the values and motivations behind his/her own personality type and then understand those of the other types, then personality-based conflicts can be recognized, understood, and better managed; paragraph 0181, discussing that raw data provided by each user via their answers and behaviors and collected in Module 1000 are scored and compiled by algorithms and standardized into alphanumeric representations in Module 2000. This sub-process standardizes the data so that the user's profile can be compared to personality models and to the profiles of others [i.e., correlating the personality assessments of the individuals]; paragraph 0282, discussing that once the classification algorithm has been chosen, then at step 2600 the system compares the user's scores and results from step 2300 and step 2400 against the classification scheme(s) chosen from database 2500. The system then determines the closest match and selects and presents the classification to the user. For example, a user taking the Keirsey Temperament Sorter scores 7 on the E scale, 8 on the S scale, 9 on the F scale, and 10 on the P scale. These scores will be compared to the all of the classification possibilities and matched with the closest one. In this case the user will be classified as an ESFP [i.e., ESFP is one of the personality types generated by the personality model]; paragraph 0295, discussing that the system gathers information from database 1500 such as declared preferences, purchase history, page view history, and click history of the individual, and compares this with the personality, psychographic, behavior, and declared preference relevance values from all users to determine the optimum content to display to the user; paragraph 0340, discussing that when classifying users in block 2000, the system compares a user's testing feedback and data record , to categorize the user according to a classification scheme. Each classification scheme has a set of rules by which answer scoring and classification decision are make. Block 4000 provides a dynamic feature for modifying the scoring and classification rules based upon the user's feedback. This feedback can be in the form of test questions, text boxes, or any other method used to convey opinions of the user; paragraph 0379, discussing that the system takes the data that was collected in Module 1000, classifies the user. First, a classification scheme is chosen 2100. Then each user's answers and actions are scored and compiled by algorithms into answer patterns and behavioral/action groups according to the chosen classification scheme. This step 2300 standardizes the data so that the user profile can be compared to others using the same classification scheme; paragraph 0310); and

displaying characteristics of the personality profiles of the individuals to show differences and similarities of the individuals (paragraph 0036, discussing that when studying human behavior or measuring people's reactions to situations, we find patterns that allow us to group people by their similarities. The method for doing this has traditionally been personality testing, and many theories and instruments have been developed over the years to help explain the similarities and differences in people [i.e. show the differences and similarities of the individuals]; paragraph 0181, discussing that raw data provided by each user via their answers and behaviors and collected in Module 1000 are scored and compiled by algorithms and standardized into alphanumeric representations in Module 2000. This sub-process standardizes the data so that the user's profile can be compared to personality models and to the profiles of others; paragraph 0210, discussing that the preferred personality model generates 16 personality types that use 4 letter combinations to describe the different personality types; paragraph 0310, discussing that the invention will also provide the user with a "percentage of compatibility" number that corresponds to the likelihood that the 2 types are compatible and specifically break down the areas of conflicts and agreement for those two types; paragraph 0319, discussing that the system will provide for the matching of classified users with other users who possess either similar or different classifications or characteristics for both specific and generalized searches; paragraph 0362, discussing that once all members of the group have completed the testing, the administrator is notified and may view the results on his/her administration page; paragraphs 0044, 0287, 0290); and

using the displayed characteristics of the personality profiles, showing the differences and similarities of the individuals, to determine the potential areas of conflict between the individuals (paragraph 0037, discussing that the primary uses of the 16-type model have been in the corporate setting, individual career counseling, and psychotherapy. Many companies try to improve communication between employees and offer workshops and seminars to foster better understanding and communication among employees. If each employee can understand the values and motivations behind his/her own personality type and then understand those of the other types, then personality-based conflicts can be recognized, understood, and better managed. This leads to a healthier work environment and higher productivity. Traditionally, personality testing requires the oversight and interpretation of a trained psychologist. This training or certification is done to ensure quality control and standardization in the interpretation of results and management of emerging psychological and ethical issues; paragraph 0310, discussing that in another example, the user is looking for specific advice for relationships. The user (an ENTJ) would like to know how compatible he/she is with another user (an ISFP). The system will take the inputs from 3240 and from 3200A and will compare the personality types by discussing both the pros and cons for a pairing of those 2 types. In the preferred embodiment, the invention will also provide the user with a "percentage of compatibility" number that corresponds to the likelihood that the 2 types are compatible and specifically break down the areas of conflicts [i.e., determine the potential areas of conflict between the individuals] and agreement for those two types).

While Wood teaches using the displayed characteristics of the personality profiles, showing the differences and similarities of the individuals, to determine the potential areas of conflict between the individuals (paragraphs 0037, 0310), and displaying characteristics of the personality profiles of the individuals to show differences and similarities of the individuals, it does not explicitly teach that the displaying characteristics of the personality profiles of the individuals is side-by-side. However, Novack in the analogous art of candidate recruiting systems teaches this concept. Novack teaches:

displaying characteristics of the personality profiles of the individuals side-by-side to show differences and similarities of the individuals (paragraph 0002, discussing systems and methods, including computer program products, for candidate recruiting; paragraph 0003, discussing that invention features a computer-implemented method that includes: processing trait signals representative of quantitative assessments of traits possessed by a candidate and weighting signals representative of relative degrees of importance of the traits perceived by the employer to provide a score signal based on the trait signals and weighting signals; and transducing the score signal to an observable form; paragraph 0048, discussing that the process uses the information collected from the candidate as input to computer algorithms that determine quantitative assessments for the various behavioral and personality traits, integrity qualities, and competency areas being assessed; paragraph 0055, discussing that the candidate may request to compare results against another candidate. After the process receives a request for a cross-candidate comparison and permission from the other candidate, the process generates a side-by-side comparison report and provides the report to both parties. The side-by-side report includes a comparison of the candidates' personality and behavioral traits and competency areas. In some embodiments, the side-by-side report provides a one-to-one comparison. The process may also generate a side-by-side comparison report for the candidate and a celebrity-driven profile (e.g., assessments determined for a person having a high profile in a given career). A celebrity-driven profile may be created based on information provided directly from the person being profiled or based on third-party opinions of how the person would answer questions posed by the service in steps 230, 232, and 234; paragraphs 0063, 0069).

Wood is directed toward method and system for determining and classifying individual or group personality based upon various personality instruments. Novack is directed towards techniques for assessments of behavioral and personality traits of candidates. Therefore they are deemed to be analogous as they both are directed towards assessment techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wood with Novack because the references are analogous art because they are both directed to solutions for personality assessments, which falls within applicant’s field of endeavor (individual/employee personality assessment system), and because modifying Wood with Novack’s feature for displaying characteristics of the personality profiles of the individuals side-by-side would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the displaying characteristics of the personality profiles of the individuals for the side-by-side display of Novack. Both are displaying characteristics of the personality profiles of the individuals to show differences and similarities of the individuals; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood with Novack’s teachings of displaying characteristics of the personality profiles of the individuals side-by-side to show differences and similarities of the individuals with the motivation of providing a cost effective and efficient means for employers and recruiters to search and source qualified candidates for various employment positions [Novack, paragraph 0010], or in the pursuit of providing for both visual evaluation and side by side comparison, and facilitating comparison between individuals; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Wood-Novack teaches the method of claim 3. Wood further teaches wherein the displaying the characteristics of the personality profiles of the individuals to show the differences and similarities of the individuals comprises displaying the characteristics of the personality profiles to a manager of the individuals (paragraph 0335, discussing that since the list of matches has been generated, the system proceeds to step 3290 where the information is presented to the user. The purpose of this step is to provide the system with the ability to display the match results in the form of text, audio, video or any other media format. For example, the list of users may include audio or video clips of the people within the database…Similarly, in the case of an employer using the system to find new job applicants, the system will enable the user to present video or audio as part of their search results. In all cases, the user will have the ability to select the conditions under which particular components will be presented; paragraph 0364, discussing that once all of the individuals have finished their testing, the administrator can view the results via a series of reports designed to provide summary information for the group, and he can provide advice for the group. The group advice in this example is for corporate team building. The details of the team as a whole, including the aggregate traits of all the individuals that make up the team, are presented and provided to the administrator in the administrator page. The system will offer advice for improving team communication and greater understanding among the individuals and co-workers), and 

the using the displayed characteristics of the personality profiles, showing the differences and similarities of the individuals2, to determine the potential areas of conflict between the individuals comprises the manager using the displayed characteristics of the personality profiles, showing the differences and similarities of the individuals to determine  the potential areas of conflict between the individuals (paragraph 0037, discussing that the primary uses of the 16-type model have been in the corporate setting, individual career counseling, and psychotherapy. Many companies try to improve communication between employees and offer workshops and seminars to foster better understanding and communication among employees. If each employee can understand the values and motivations behind his/her own personality type and then understand those of the other types, then personality-based conflicts can be recognized, understood, and better managed. This leads to a healthier work environment and higher productivity. Traditionally, personality testing requires the oversight and interpretation of a trained psychologist. This training or certification is done to ensure quality control and standardization in the interpretation of results and management of emerging psychological and ethical issues; paragraph 0310, discussing that in another example, the user is looking for specific advice for relationships. The user (an ENTJ) would like to know how compatible he/she is with another user (an ISFP). The system will take the inputs from 3240 and from 3200A and will compare the personality types by discussing both the pros and cons for a pairing of those 2 types. In the preferred embodiment, the invention will also provide the user with a "percentage of compatibility" number that corresponds to the likelihood that the 2 types are compatible and specifically break down the areas of conflicts [i.e., determine the potential areas of conflict between the individuals] and agreement for those two types; paragraph 0335, discussing that since the list of matches has been generated, the system proceeds to step 3290 where the information is presented to the user. The purpose of this step is to provide the system with the ability to display the match results in the form of text, audio, video or any other media format. For example, the list of users may include audio or video clips of the people within the database…Similarly, in the case of an employer using the system to find new job applicants, the system will enable the user to present video or audio as part of their search results. In all cases, the user will have the ability to select the conditions under which particular components will be presented; paragraph 0364, discussing that once all of the individuals have finished their testing, the administrator can view the results via a series of reports designed to provide summary information for the group, and he can provide advice for the group. The group advice in this example is for corporate team building. The details of the team as a whole, including the aggregate traits of all the individuals that make up the team, are presented and provided to the administrator in the administrator page. The system will offer advice for improving team communication and greater understanding among the individuals and co-workers ; paragraph 0310).

While Wood teaches wherein the displaying the characteristics of the personality profiles of the individuals to show the differences and similarities of the individuals comprises displaying the characteristics of the personality profiles to a manager of the individuals, and  the using the displayed characteristics of the personality profiles, showing the differences and similarities of the individuals2, to determine the potential areas of conflict between the individuals comprises the manager using the displayed characteristics of the personality profiles, showing the differences and similarities of the individuals to determine  the potential areas of conflict between the individuals, it does not explicitly teach that the characteristics of the personality profiles of the individuals are displayed side-by-side. However, Novack in the analogous art of candidate recruiting systems teaches this concept. Novack teaches:

wherein the displaying the characteristics of the personality profiles of the individuals side-by-side to show the differences and similarities of the individuals comprises displaying the side-by-side characteristics of the personality profiles to a manager of the individuals (paragraph 0003, discussing that invention features a computer-implemented method that includes: processing trait signals representative of quantitative assessments of traits possessed by a candidate and weighting signals representative of relative degrees of importance of the traits perceived by the employer to provide a score signal based on the trait signals and weighting signals; and transducing the score signal to an observable form; paragraph 0010, discussing that employers are provided with quantitative assessments of candidates' behavioral and personality… Employers and recruiters can quickly determine which candidates are a best fit for an employment position according to how the candidates scores compare with each other; paragraph 0048, discussing that the process uses the information collected from the candidate as input to computer algorithms that determine quantitative assessments for the various behavioral and personality traits, integrity qualities, and competency areas being assessed; paragraph 0055, discussing that the candidate may request to compare results against another candidate. After the process receives a request for a cross-candidate comparison and permission from the other candidate, the process generates a side-by-side comparison report and provides the report to both parties. The side-by-side report includes a comparison of the candidates' personality and behavioral traits and competency areas. In some embodiments, the side-by-side report provides a one-to-one comparison. The process may also generate a side-by-side comparison report for the candidate and a celebrity-driven profile (e.g., assessments determined for a person having a high profile in a given career). A celebrity-driven profile may be created based on information provided directly from the person being profiled or based on third-party opinions of how the person would answer questions posed by the service in steps 230, 232, and 234; paragraph 0069); and

the using the displayed side-by-side characteristics of the personality profiles, showing the differences and similarities of the individuals comprises the manager using the displayed side-by-side characteristics of the personality profiles, showing the differences and similarities of the individuals (paragraph 0048, discussing that the process uses the information collected from the candidate as input to computer algorithms that determine quantitative assessments for the various behavioral and personality traits, integrity qualities, and competency areas being assessed; paragraph 0055, discussing that the candidate may request to compare results against another candidate. After the process receives a request for a cross-candidate comparison and permission from the other candidate, the process generates a side-by-side comparison report and provides the report to both parties. The side-by-side report includes a comparison of the candidates' personality and behavioral traits and competency areas. In some embodiments, the side-by-side report provides a one-to-one comparison. The process may also generate a side-by-side comparison report for the candidate and a celebrity-driven profile (e.g., assessments determined for a person having a high profile in a given career). A celebrity-driven profile may be created based on information provided directly from the person being profiled or based on third-party opinions of how the person would answer questions posed by the service in steps 230, 232, and 234; paragraph 0063, discussing that the process 300 may prompt (330) the employer 117 to select from a list of behavioral and personality traits, those traits that the employer 117 seeks most in a qualified candidate. After receiving a selection of the traits, the process 300 may prompt (332) the employer 117 to assign weightings to each of the selected traits to indicate the relative importance of the traits. In some embodiments, one or more aspects of the traits criteria is absolute, meaning that the assessment of a candidate's particular trait must meet a threshold value in order to be considered for a position with the employer 117. In some embodiments, the employer 117 can specify that a candidate must meet a minimum percentage of the trait criteria specified by the employer 117.).

Wood is directed toward method and system for determining and classifying individual or group personality based upon various personality instruments. Novack is directed towards techniques for assessments of behavioral and personality traits of candidates. Therefore they are deemed to be analogous as they both are directed towards assessment techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wood with Novack because the references are analogous art because they are both directed to solutions for personality assessments, which falls within applicant’s field of endeavor (individual/employee personality assessment system), and because modifying Wood with Novack’s feature for displaying characteristics of the personality profiles of the individuals side-by-side would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the displaying characteristics of the personality profiles of the individuals for the side-by-side display of Novack. Both are displaying characteristics of the personality profiles of the individuals to show differences and similarities of the individuals; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood with Novack’s teachings of displaying characteristics of the personality profiles of the individuals side-by-side to show differences and similarities of the individuals with the motivation of providing a cost effective and efficient means for employers and recruiters to search and source qualified candidates for various employment positions [Novack, paragraph 0010], or in the pursuit of providing for both visual evaluation and side by side comparison, and facilitating comparison between individuals; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, the Wood-Novack teaches the method of claim 3. Wood further teaches 
wherein the displaying the characteristics of the personality profiles of the individuals to show the differences and similarities of the individuals comprises displaying the characteristics of the personality profiles to the individuals (paragraph 0310, discussing that in another example, the user is looking for specific advice for relationships. The user (an ENTJ) would like to know how compatible he/she is with another user (an ISFP). The system will take the inputs from 3240 and from 3200A and will compare the personality types by discussing both the pros and cons [i.e., show the differences and similarities of the individuals comprises displaying the personality assessments to the individuals] for a pairing of those 2 types. In the preferred embodiment, the invention will also provide the user with a "percentage of compatibility" number that corresponds to the likelihood that the 2 types are compatible and specifically break down the areas of conflicts and agreement for those two types; paragraph 0341, discussing that the user tests as an Idealist Champion ENFP. The user finishes the Keirsey Temperament Sorter and is then presented with descriptive content regarding his/her personality type [i.e., displaying the personality assessments to the individuals]. He/she is asked to respond to the accuracy of the description and/or scores of the scales used to classify. The user may also be asked to provide his/her thoughts regarding which classification or description is a better fit for him/her, or to provide text that describes him/her. This feedback is then used to modify the scoring of all the testing elements used to determine that classification. If the feedback is positive, or the classification was "accurate", then other users that have similar answer patterns or responses will more likely be classified as Idealist Champion ENFPs; paragraph 0305, discussing that the active module is designed to offer personalized advice to users based upon personality, psychographics, demographics, behavior, declared preferences and any other data gathered in Module 1000 and 2000. In the preferred embodiment, the system will provide career related advice; paragraphs 0037, 0379), and 

the using the displayed characteristics of the personality profiles, showing the differences and similarities of the individuals, to determine the potential areas of conflict between the individuals comprises the individuals using the displayed characteristics of the personality profiles, showing the differences and similarities of the individuals, to determine the potential areas of conflict between the individuals (paragraph 0037, discussing that the primary uses of the 16-type model have been in the corporate setting, individual career counseling, and psychotherapy. Many companies try to improve communication between employees and offer workshops and seminars to foster better understanding and communication among employees. If each employee can understand the values and motivations behind his/her own personality type and then understand those of the other types, then personality-based conflicts can be recognized, understood, and better managed. This leads to a healthier work environment and higher productivity. Traditionally, personality testing requires the oversight and interpretation of a trained psychologist. This training or certification is done to ensure quality control and standardization in the interpretation of results and management of emerging psychological and ethical issues; paragraph 0310, discussing that in another example, the user is looking for specific advice for relationships. The user (an ENTJ) would like to know how compatible he/she is with another user (an ISFP). The system will take the inputs from 3240 and from 3200A and will compare the personality types by discussing both the pros and cons for a pairing of those 2 types. In the preferred embodiment, the invention will also provide the user with a "percentage of compatibility" number that corresponds to the likelihood that the 2 types are compatible and specifically break down the areas of conflicts [i.e., determine the potential areas of conflict between the individuals] and agreement for those two types; paragraph 0364, discussing that the system will offer advice for improving team communication and greater understanding among the individuals and co-workers).

	While Wood teaches wherein the displaying the characteristics of the personality profiles of the individuals to show the differences and similarities of the individuals comprises displaying the characteristics of the personality profiles to the individuals, and the using the displayed characteristics of the personality profiles, showing the differences and similarities of the individuals, to determine the potential areas of conflict between the individuals comprises the individuals using the displayed characteristics of the personality profiles, showing the differences and similarities of the individuals, to determine the potential areas of conflict between the individuals, it does not explicitly teach that the characteristics of the personality profiles of the individuals to show the differences and similarities of the individuals are displayed side-by-side. However, Novack in the analogous art of candidate recruiting systems teaches this concept. Novack teaches:

wherein the displaying the characteristics of the personality profiles of the individuals side-by-side to show the differences and similarities of the individuals comprises displaying the side-by-side characteristics of the personality profiles to the individuals (paragraph 0002, discussing systems and methods, including computer program products, for candidate recruiting; paragraph 0003, discussing that invention features a computer-implemented method that includes: processing trait signals representative of quantitative assessments of traits possessed by a candidate and weighting signals representative of relative degrees of importance of the traits perceived by the employer to provide a score signal based on the trait signals and weighting signals; and transducing the score signal to an observable form; paragraph 0048, discussing that the process uses the information collected from the candidate as input to computer algorithms that determine quantitative assessments for the various behavioral and personality traits, integrity qualities, and competency areas being assessed; paragraph 0055, discussing that the candidate may request to compare results against another candidate. After the process receives a request for a cross-candidate comparison and permission from the other candidate, the process generates a side-by-side comparison report and provides the report to both parties. The side-by-side report includes a comparison of the candidates' personality and behavioral traits and competency areas. In some embodiments, the side-by-side report provides a one-to-one comparison. The process may also generate a side-by-side comparison report for the candidate and a celebrity-driven profile (e.g., assessments determined for a person having a high profile in a given career). A celebrity-driven profile may be created based on information provided directly from the person being profiled or based on third-party opinions of how the person would answer questions posed by the service in steps 230, 232, and 234; paragraph 0069); and

the using the displayed side-by-side characteristics of the personality profiles, showing the differences and similarities of the individuals, comprises the individuals using the displayed side-by-side characteristics of the personality profiles, showing the differences and similarities of the individuals (paragraph 0048, discussing that the process uses the information collected from the candidate as input to computer algorithms that determine quantitative assessments for the various behavioral and personality traits, integrity qualities, and competency areas being assessed; paragraph 0055, discussing that the candidate may request to compare results against another candidate. After the process receives a request for a cross-candidate comparison and permission from the other candidate, the process generates a side-by-side comparison report and provides the report to both parties. The side-by-side report includes a comparison of the candidates' personality and behavioral traits and competency areas. In some embodiments, the side-by-side report provides a one-to-one comparison. The process may also generate a side-by-side comparison report for the candidate and a celebrity-driven profile (e.g., assessments determined for a person having a high profile in a given career). A celebrity-driven profile may be created based on information provided directly from the person being profiled or based on third-party opinions of how the person would answer questions posed by the service in steps 230, 232, and 234; paragraph 0063, discussing that the process 300 may prompt the employer 117 to select from a list of behavioral and personality traits, those traits that the employer 117 seeks most in a qualified candidate. After receiving a selection of the traits, the process 300 may prompt the employer 117 to assign weightings to each of the selected traits to indicate the relative importance of the traits. In some embodiments, one or more aspects of the traits criteria is absolute, meaning that the assessment of a candidate's particular trait must meet a threshold value in order to be considered for a position with the employer 117. In some embodiments, the employer 117 can specify that a candidate must meet a minimum percentage of the trait criteria specified by the employer 117; paragraph 0069).

Wood is directed toward method and system for determining and classifying individual or group personality based upon various personality instruments. Novack is directed towards techniques for assessments of behavioral and personality traits of candidates. Therefore they are deemed to be analogous as they both are directed towards assessment techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wood with Novack because the references are analogous art because they are both directed to solutions for personality assessments, which falls within applicant’s field of endeavor (individual/employee personality assessment system), and because modifying Wood with Novack’s feature for displaying characteristics of the personality profiles of the individuals side-by-side would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the displaying characteristics of the personality profiles of the individuals for the side-by-side display of Novack. Both are displaying characteristics of the personality profiles of the individuals to show differences and similarities of the individuals; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood with Novack’s teachings of displaying characteristics of the personality profiles of the individuals side-by-side to show differences and similarities of the individuals with the motivation of providing a cost effective and efficient means for employers and recruiters to search and source qualified candidates for various employment positions [Novack, paragraph 0010], or in the pursuit of providing for both visual evaluation and side by side comparison, and facilitating comparison between individuals; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, the Wood-Novack combination teaches the method of claim 3. Wood further teaches wherein the personality assessments relate to emotional intelligence (paragraphs 0108-0109, discussing that Personality Data generally includes any data that measures personality, intelligence, cognitive skills, competencies, and creativity...The following is a non-exhaustive list of personality data used…[0124] xxiv.  Emotional Intelligence).

As per claim 13, the Wood-Novack combination teaches the method of claim 3. Wood further teaches wherein the personality assessments relate to primary personality profile, personality profile under pressure, processing blueprint, motivation, conflict management, fundamental needs, decision making, or learning style (paragraph 0042, discussing a test administration process and system that goes beyond most personality tests used to assist professionals in diagnosing 1 of 16 personality types.  The system of the present invention dynamically incorporates several personality dimensions, life style, quality of life, cultural context, demographics, and psychographics, as requested by the test administrator or individual user, and controls and standardizes the testing protocol, and retains test data in such a way that individuals and non-professional users can reliably self-administer the tests, save their test results in a system database, and use the results to obtain personality-based advice; paragraph 0071, discussing that the present invention accommodates any personality sorting method as well as any test scoring method; paragraph 0181, discussing that raw data provided by each user via their answers and behaviors and collected in Module 1000 are scored and compiled by algorithms and standardized into alphanumeric representations in Module 2000. This sub-process standardizes the data so that the user's profile [i.e., primary personality profile] can be compared to personality models and to the profiles of others; paragraph 0177).

As per claim 17, the Wood-Novack combination teaches the method of claim 3. Wood further teaches wherein the personality assessments comprise characteristics as to how the individuals think (paragraph 0334, discussing that for specific searches, the predefined rules would be bypassed in favor of any selected preferences provided by user in 3270.  For example, the user may wish to find someone that is Extroverted (E=6), that uses feeling more than thinking (F=10), that thinks abstractly (N=8), and that has good organizational skills (J=9). The system would then search the user database 1500 to find all of the people with these same and/or similar scores within the same classification scheme).

As per claim 19, the Wood-Novack combination teaches the method of claim 3. Although not explicitly taught by Wood, Novack teaches wherein the personality assessments comprise characteristics as to how the individuals handle tasks (paragraph 0029, discussing that the candidate profile may also include quantitative behavioral, personality, competency, and job-specific skills assessments that are determined from information provided by the candidate in response to system-initiated queries. The quantitative assessments may include scores assigned to various personality and behavioral traits and individual competency areas. Examples of personality and behavioral traits may include, but are not limited to: assertiveness, conscientiousness, helpfulness, sociability, and problem solving. Examples of competency areas may include, but are not limited to: generating new business, providing service, working on abstract problems, or managing others. Examples of job-specific skills may include, but are not limited to: clerical skills, foreign language proficiency, specialized knowledge (e.g., knowledge of a particular software package and/or machine), and quantitative ability; paragraph 0055, discussing that the candidate 118 may request to compare results against another candidate. After the process 200 receives (250) a request for a cross-candidate comparison and permission from the other candidate, the process 200 generates a side-by-side comparison report and provides the report to both parties. The side-by-side report includes a comparison of the candidates' personality and behavioral traits and competency areas. In some embodiments, the side-by-side report provides a one-to-one comparison. The process 200 may also generate a side-by-side comparison report for the candidate 118 and a celebrity-driven profile (e.g., assessments determined for a person having a high profile in a given career). A celebrity-driven profile may be created based on information provided directly from the person being profiled or based on third-party opinions of how the person would answer questions posed by the service in steps 230, 232, and 234. The comparison report may also compare the candidate's profile to a static template in roles such as management, sales, service, or any other individuals that might not be candidates.).

Wood is directed toward method and system for determining and classifying individual or group personality based upon various personality instruments. Novack is directed towards techniques for assessments of behavioral and personality traits of candidates. Therefore they are deemed to be analogous as they both are directed towards assessment techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wood with Novack because the references are analogous art because they are both directed to solutions for personality assessments, which falls within applicant’s field of endeavor (individual/employee personality assessment system), and because modifying Wood with Novack’s feature for including personality assessments comprising characteristics as to how the individuals handle tasks, in the manner claimed, would server the motivation of providing a cost effective and efficient means for employers and recruiters to search and source qualified candidates for various employment positions [Novack, paragraph 0010], or in the pursuit of providing for both visual evaluation and side by side comparison, and facilitating comparison between individuals; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

As per claim 21, the Wood-Novack combination teaches the method of claim 3. Wood further teaches wherein the personality assessments comprise characteristics as to the work environment preferences of the individuals (paragraph 0153, discussing that a user wishing to receive career advice may be asked to provide job attribute preferences (i.e. Working outside, attention to detail, working on teams)).

As per claim 22, the Wood-Novack combination teaches the method of claim 3. Wood further teaches wherein the personality assessments comprise how the individuals fit into a particular business team, a project, or a department (paragraph 0181, discussing that raw data provided by each user via their answers and behaviors and collected in Module 1000 are scored and compiled by algorithms and standardized into alphanumeric representations in Module 2000. This sub-process standardizes the data so that the user's profile can be compared to personality models and to the profiles of others; paragraph 0319, discussing that the system will provide for the matching of classified users with other users who possess either similar or different classifications or characteristics for both specific and generalized searches; paragraph 0362, discussing that once all members of the group have completed the testing, the administrator is notified and may view the results on his/her administration page; paragraph 0364, discussing that once all of the individuals have finished their testing, the administrator can view the results via a series of reports designed to provide summary information for the group, and he can provide advice for the group. The group advice in this example is for corporate team building. The details of the team as a whole, including the aggregate traits of all the individuals that make up the team, are presented and provided to the administrator in the administrator page. The system will offer advice for improving team communication and greater understanding among the individuals and co-workers; paragraph 0310, discussing that the invention will also provide the user with a "percentage of compatibility" [i.e., how the individuals fit into a particular business team, a project, or a department] number that corresponds to the likelihood that the 2 types are compatible and specifically break down the areas of conflicts and agreement for those two types; paragraphs 0036, 0044, 0287, 0290).

As per claim 23, the Wood-Novack combination teaches the method of claim 3. Wood further teaches wherein the personality assessments comprise how the individuals communicate (paragraph 0037, discussing that the primary uses of the 16-type model have been in the corporate setting, individual career counseling, and psychotherapy. Many companies try to improve communication between employees and offer workshops and seminars to foster better understanding and communication among employees. If each employee can understand the values and motivations behind his/her own personality type and then understand those of the other types, then personality-based conflicts can be recognized, understood, and better managed; paragraph 0307, discussing that the user may select advice for the application of "Career." The user or the system then selects the classification scheme within which this career advice will be provided In this example, the system uses the Keirsey Temperament Sorter personality classifications since the user just tested as a Rational Fieldmarshal ENTJ. The user then selects the specific topic for the advice (i.e. "how to better communicate with my boss").  Step 3240 may also require that additional information be provided; such as the boss' personality type.  The user then submits the information and selected choices, and proceeds to step 3250; paragraph 0308, discussing that at step 3250, the system searches the database 3300, for the appropriate advice on how the user should communicate with his/her boss…; paragraph 0313, discussing that the advice matching feature 3200B is not limited to any specific topic nor to any application.  The user may make the request to get advice on "how to interview", "how to better communicate with your employees" or "how to manage your investments" or may choose dating advice, general relationship advice, learning styles advice, and service and product recommendations, corporate development, change management, executive development, talent management, enumeration advice, and talent acquisition advice, job fulfillment, military functions, sales strategies, communication with others [i.e., personality assessments comprise how the individuals communicate], team building).

As per claim 25, the Wood-Novack combination teaches the method of claim 3. Wood further teaches wherein the personality assessments comprise how to manage and encourage the individuals (paragraph 0037, discussing that the primary uses of the 16-type model have been in the corporate setting, individual career counseling, and psychotherapy. Many companies try to improve communication between employees and offer workshops and seminars to foster better understanding and communication among employees. If each employee can understand the values and motivations behind his/her own personality type and then understand those of the other types, then personality-based conflicts can be recognized, understood, and better managed; paragraph 0308, discussing that the user may make the request to get advice on "how to interview", "how to better communicate with your employees" or "how to manage your investments" or may choose dating advice, general relationship advice, learning styles advice, and service and product recommendations, corporate development, change management, executive development, talent management, enumeration advice, and talent acquisition advice, job fulfillment, military functions, sales strategies, communication with others, team building; paragraph 0364, discussing that once all of the individuals have finished their testing, the administrator can view the results via a series of reports designed to provide summary information for the group, and he can provide advice for the group. The group advice in this example is for corporate team building. The details of the team as a whole, including the aggregate traits of all the individuals that make up the team, are presented and provided to the administrator in the administrator page. The system will offer advice for improving team communication and greater understanding among the individuals and co-workers [i.e., the personality assessments comprise how to manage and encourage the individuals]; paragraph 0036).

As per claim 27, the Wood-Novack combination teaches the method of claim 3. Wood further teaches wherein the individuals are employees (paragraph 0289, discussing that for example, if a user wishes to purchase advice on how to relate with co-workers [i.e., individuals are employees], then content elements determined at 3100 tell the system at 3200 which content to select from and which matching algorithms to use for the matching; paragraph 0363, discussing that the administrator uses the custom interface to design a custom demographics page form to allow him to also ask custom questions relating to an employee's department, title, branch, division, city and country).

As per claim 29, the Wood-Novack combination teaches the method of claim 3. Novack further teaches further comprising at least one other individual doing an assessment of one or more of the individuals (paragraph 0363, discussing that the administrator decides he/she would like to purchase 1000 Keirsey Temperament Sorter tests for his company. He provides the demographic information on each of the individuals and submits the company credit card information for payment. The system generates the unique passwords and login Ids for the 1000 users that are then delivered. The administrator uses the custom interface to design a custom demographics page form to allow him to also ask custom questions relating to an employee's department, title, branch, division, city and country. The administrator may decide to change the scoring and classification scheme to categorize people into just 4 nodes using the four Keirsey Temperaments (Rational, Artisan, Guardian, Idealist). All users are given the ability to opt-out from any group reporting or disclosure of their information to the administrator).

As per claim 30, the Wood-Novack combination teaches the method of claim 29. Novack further teaches further comprising recognizing the potential areas of conflict between the individuals based on, in part, the at least one other individual doing the assessment of the one or more of the individuals (paragraph 0037, discussing that many companies try to improve communication between employees and offer workshops and seminars to foster better understanding and communication among employees…Traditionally, personality testing requires the oversight and interpretation of a trained psychologist. This training or certification is done to ensure quality control and standardization in the interpretation of results and management of emerging psychological and ethical issues; paragraph 0310, discussing that in another example, the user is looking for specific advice for relationships. The user (an ENTJ) would like to know how compatible he/she is with another user (an ISFP). The system will take the inputs from 3240 and from 3200A and will compare the personality types by discussing both the pros and cons for a pairing of those 2 types. In the preferred embodiment, the invention will also provide the user with a "percentage of compatibility" number that corresponds to the likelihood that the 2 types are compatible and specifically break down the areas of conflicts and agreement for those two types).

17.	Claims 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Novack, in further view of Heyse et al., Pub. No.: US 2005/0096973 A1, [hereinafter Heyse].

As per claim 7, the Wood-Novack combination teaches the method of claim 3. Although not explicitly taught by Wood, Novack in the analogous art of assessment systems teaches wherein the displaying the characteristics of the personality profiles of the individuals side-by-side, to show the differences and similarities of the individuals, comprises displaying things (paragraph 0010, discussing that employers are provided with quantitative assessments of candidates' behavioral and personality…Employers and recruiters can quickly determine which candidates are a best fit for an employment position according to how the candidates scores compare with each other; paragraph 0048, discussing that the process uses the information collected from the candidate as input to computer algorithms that determine quantitative assessments for the various behavioral and personality traits, integrity qualities, and competency areas being assessed; paragraph 0055, discussing that the candidate may request to compare results against another candidate. After the process receives a request for a cross-candidate comparison and permission from the other candidate, the process generates a side-by-side comparison report and provides the report to both parties. The side-by-side report includes a comparison of the candidates' personality and behavioral traits and competency areas. In some embodiments, the side-by-side report provides a one-to-one comparison. The process may also generate a side-by-side comparison report for the candidate and a celebrity-driven profile (e.g., assessments determined for a person having a high profile in a given career). A celebrity-driven profile may be created based on information provided directly from the person being profiled or based on third-party opinions of how the person would answer questions posed by the service in steps 230, 232, and 234; paragraph 0063).

Wood is directed toward method and system for determining and classifying individual or group personality based upon various personality instruments. Novack is directed towards techniques for assessments of behavioral and personality traits of candidates. Therefore they are deemed to be analogous as they both are directed towards assessment techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wood with Novack because the references are analogous art because they are both directed to solutions for personality assessments, which falls within applicant’s field of endeavor (individual/employee personality assessment system), and because modifying Wood with Novack’s feature for displaying the characteristics of the personality profiles of the individuals side-by-side would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the displaying characteristics of the personality profiles of the individuals for the side-by-side display of Novack. Both are displaying characteristics of the personality profiles of the individuals to show differences and similarities of the individuals; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood with Novack’s teachings of displaying characteristics of the personality profiles of the individuals side-by-side to show differences and similarities of the individuals with the motivation of providing a cost effective and efficient means for employers and recruiters to search and source qualified candidates for various employment positions [Novack, paragraph 0010], or in the pursuit of providing for both visual evaluation and side by side comparison, and facilitating comparison between individuals; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Wood-Novack combination does not explicitly teach displaying things to avoid with the respective individuals. However, Heyse in the analogous art of  assessment tools teaches this concept  (paragraph 0122, discussing that once each assessment is completed, the results are recorded in a comprehensive profile 540, and an interpretive report may be sent to the individual interpreting the results of the particular tests…Each report, such as a communication skills report 770, may include a section providing helpful tips and advice on how to improve various skills assessed by the tests. For example, portion 700 may include advice and tips 704 on how to avoid barriers to communication; paragraph 0132, discussing that the conflict management report 786 corresponds to the test associated with the conflict management icon 523. In one implementation, it presents an extensive 19-page report reviewing conflict management and reflecting on the individual's conflict style on an overall basis and on seven sub-scales. Scores are then evaluated on three levels of social interaction and on high charge, moderate charge or low charge situations. A commentary on the individual's predominant conflict management style together with other styles is presented together with advice, tips and suggestions on how to deal with other people's social styles [i.e., displaying things to avoid with the respective individuals]).
The Wood-Novack combination describes features related to assessment systems. Heyse is directed toward systems and methods for delivering career management support services to individuals. Therefore they are deemed to be analogous as they both are directed towards assessment systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wood-Novack combination with Heyse because the references are analogous art because they are both directed to solutions for personality assessment, which falls within applicant’s field of endeavor (trait assessment tools), and because modifying the Wood-Novack combination to include Heyse’s feature for displaying things to avoid with the respective individuals, in the manner claimed, would serve the motivation of measuring an individual's personality and the impact their personality will have on their ability to be an effective working professional (Heyse at paragraph 0120), or in the pursuit of offering pragmatic suggestions for developing aspects which reinforce team communication and provide greater understanding among the individuals; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Wood-Novack combination teaches the method of claim 3. Although not explicitly taught by Wood, Novack in the analogous art of assessment systems teaches wherein the displaying the characteristics of the personality profiles of the individuals side-by-side, to show the differences and similarities of the individuals, comprises displaying things to make an effort to do while working with the respective individuals (paragraph 0010, discussing that employers are provided with quantitative assessments of candidates' behavioral and personality…Employers and recruiters can quickly determine which candidates are a best fit for an employment position according to how the candidates scores compare with each other; paragraph 0048, discussing that the process uses the information collected from the candidate as input to computer algorithms that determine quantitative assessments for the various behavioral and personality traits, integrity qualities, and competency areas being assessed; paragraph 0055, discussing that the candidate may request to compare results against another candidate. After the process receives a request for a cross-candidate comparison and permission from the other candidate, the process generates a side-by-side comparison report and provides the report to both parties. The side-by-side report includes a comparison of the candidates' personality and behavioral traits and competency areas. In some embodiments, the side-by-side report provides a one-to-one comparison. The process may also generate a side-by-side comparison report for the candidate and a celebrity-driven profile (e.g., assessments determined for a person having a high profile in a given career). A celebrity-driven profile may be created based on information provided directly from the person being profiled or based on third-party opinions of how the person would answer questions posed by the service in steps 230, 232, and 234; paragraph 0063).

Wood is directed toward method and system for determining and classifying individual or group personality based upon various personality instruments. Novack is directed towards techniques for assessments of behavioral and personality traits of candidates. Therefore they are deemed to be analogous as they both are directed towards assessment techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wood with Novack because the references are analogous art because they are both directed to solutions for personality assessments, which falls within applicant’s field of endeavor (individual/employee personality assessment system), and because modifying Wood with Novack’s feature for displaying the characteristics of the personality profiles of the individuals side-by-side would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the displaying characteristics of the personality profiles of the individuals for the side-by-side display of Novack. Both are displaying characteristics of the personality profiles of the individuals to show differences and similarities of the individuals; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood with Novack’s teachings of displaying characteristics of the personality profiles of the individuals side-by-side to show differences and similarities of the individuals with the motivation of providing a cost effective and efficient means for employers and recruiters to search and source qualified candidates for various employment positions [Novack, paragraph 0010], or in the pursuit of providing for both visual evaluation and side by side comparison, and facilitating comparison between individuals; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Wood-Novack combination does not explicitly teach displaying things to make an effort to do while working with the respective individuals. However, Heyse in the analogous art of career management services teaches this concept (paragraph 0132, discussing that the conflict management report 786 corresponds to the test associated with the conflict management icon 523. In one implementation, it presents an extensive 19-page report reviewing conflict management and reflecting on the individual's conflict style on an overall basis and on seven sub-scales. Scores are then evaluated on three levels of social interaction and on high charge, moderate charge or low charge situations. A commentary on the individual's predominant conflict management style together with other styles is presented together with advice, tips and suggestions on how to deal with other people's social styles; paragraph 0124, discussing that the communications skills report is generated from a test associated with communication assessment skills test icon... The report includes score breakdowns on six communications sub-indexes, strengths, potential strengths, barriers to communication, and advice and tips on how to build and practice communication skills; paragraph 0122).

The Wood-Novack combination describes features related to assessment systems. Heyse is directed toward systems and methods for delivering career management support services to individuals. Therefore they are deemed to be analogous as they both are directed towards assessment systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wood-Novack combination with Heyse because the references are analogous art because they are both directed to solutions for personality assessment, which falls within applicant’s field of endeavor (trait assessment tools), and because modifying the Wood-Novack combination to include Heyse’s feature for displaying things to make an effort to do while working with the respective individuals, in the manner claimed, would serve the motivation of measuring an individual's personality and the impact their personality will have on their ability to be an effective working professional (Heyse at paragraph 0120), or in the pursuit of offering pragmatic suggestions for developing aspects which reinforce team communication and provide greater understanding among the individuals; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, the Wood-Novack combination teaches the method of claim 3, but it does not explicitly teach wherein the personality assessments relate to relational intelligence. However, Heyse in the analogous art of career management services teaches this concept (paragraph 0128, discussing that the intelligence type report 778 corresponds to the test associated with the intelligence type icon 517…Findings are presented on an overall basis and supported by scores on seven different types of intelligence levels ranging from Bodily Kinesthetic to Interpersonal Intelligence. A description of each intelligence type is offered together with common capacities, strengths, likes and interests of people having each intelligence type; paragraph 0132, discussing that the conflict management report 786 corresponds to the test associated with the conflict management icon 523. In one implementation, it presents an extensive 19-page report reviewing conflict management and reflecting on the individual's conflict style on an overall basis and on seven sub-scales. Scores are then evaluated on three levels of social interaction and on high charge, moderate charge or low charge situations. A commentary on the individual's predominant conflict management style together with other styles is presented together with advice, tips and suggestions on how to deal with other people's social styles).

The Wood-Novack combination describes features related to assessment systems. Heyse is directed toward systems and methods for delivering career management support services to individuals. Therefore they are deemed to be analogous as they both are directed towards assessment systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wood-Novack combination with Heyse because the references are analogous art because they are both directed to solutions for personality assessment, which falls within applicant’s field of endeavor (trait assessment tools), and because modifying the Wood-Novack combination to include Heyse’s feature for displaying things to make an effort to do while working with the respective individuals, in the manner claimed, would serve the motivation of measuring an individual's personality and the impact their personality will have on their ability to be an effective working professional (Heyse at paragraph 0120), or in the pursuit of offering pragmatic suggestions for developing aspects which reinforce team communication and provide greater understanding among the individuals; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

18.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Novack, in further view of Roosevelt et al., Pub. No.: US 2002/0147627 A1, [hereinafter Roosevelt].

As per claim 11, the Wood-Novack combination the method of claim 3. Although not explicitly taught by the Wood-Novack combination, Roosevelt in the analogous art of personality assessment systems teaches:

wherein the personality assessments relate to team intelligence (paragraph 006, discussing use of persons exhibiting different learning styles or intelligences. Diversity of intelligence refers to verbal and mathematical aptitudes, as well as about six other aptitudes. Verbal and mathematical aptitudes have long been valued above other types through standardized testing methods used by colleges and corporations to evaluate candidates. Recently, these other types of aptitudes have begun to be recognized by educators as discreet, recognizable intelligences which are present in all people in varying degrees. The greater one form of aptitude or intelligence is present greatly affects how that person perceives the world around them and how they analyze and resolve problems; paragraph 0007, discussing that the forms of intelligence which are now being recognized include the traditional verbal and mathematical/logical intelligences, which are the aptitudes for using written and spoken language, and for using quantitative information in a logical manner. The more recently recognized intelligences include: emotional or interpersonal intelligence--the aptitude for understanding relationships and interactions between people; visual intelligence--the aptitude for conceiving and receiving ideas in a visual form;… spatial intelligence--the aptitude for conceiving and receiving ideas in three dimensions; worldly intelligence…; paragraph 0009: “Some prior art patents discuss different methods for evaluating personal thinking styles, such as U.S. Pat. No. 6,159,015, which discloses a method for profiling intelligence by temperament and preferences. In the background, the patent discusses personality temperaments and the Myers-Briggs test for evaluating preferences for solving problems as well as other classical method for classifying a person's thought processes.”; paragraph 0039, discussing that the team coordinator may represent practical intelligence on the team. The team members representing each remaining type of intelligence are selected and recruited for the product marketing project; paragraph 0072, discussing that a homework assignment is given to the team members to stimulate the multiple intelligences represented. Each team member will be responsible for presenting a report to the rest of the team at the next group meeting).

The Wood-Novack combination describes features related to assessment systems. Roosevelt is directed toward systems and methods for personality assessments. Therefore they are deemed to be analogous as they both are directed towards assessment systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wood-Novack combination with Roosevelt because the references are analogous art because they are both directed to solutions for personality assessment, which falls within applicant’s field of endeavor (trait assessment tools), and because modifying the Wood-Novack combination to include Roosevelt’s feature for including personality assessments related to team intelligence, in the manner claimed, would serve the motivation of facilitating the group's efforts and provide creativity that may be lacking in the group (Roosevelt at paragraph 0003), or in the pursuit of providing a comprehensive and test of personality assessment by categorizing users according to personality type indicators and identifying teams that will potentially have more conflict, therefore allowing management to develop aspects which strengthen the team’s performance; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

19.	Claims 12, 15, 18, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Novack, in further view of MinistryStyles Analysis and Outcome Report, [hereinafter MinistryStyles].

As per claim 12, the Wood-Novack combination teaches the method of claim 3. Wood further teaches wherein the personality assessments relate to primary personality profile (Wood, paragraph 0042, discussing a test administration process and system that goes beyond most personality tests used to assist professionals in diagnosing 1 of 16 personality types [i.e., primary personality profile]. The system of the present invention dynamically incorporates several personality dimensions…, and psychographics, as requested by the test administrator or individual user, and controls and standardizes the testing protocol, and retains test data in such a way that individuals and non-professional users can reliably self-administer the tests, save their test results in a system database, and use the results to obtain personality-based advice; paragraph 0181, discussing that raw data provided by each user via their answers and behaviors and collected in Module 1000 are scored and compiled by algorithms and standardized into alphanumeric representations in Module 2000. This sub-process standardizes the data so that the user's profile [i.e., primary personality profile] can be compared to personality models and to the profiles of others; paragraph 0308).

The Wood-Novack combination does not explicitly teach wherein the personality assessments relate to personality profile under pressure. However, MinistryStyles in the analogous art of personality assessments teaches this concept (page 1, illustrating personality assessments outcomes related to Personality Under Pressure, Motivation, Conflict Management, Fundamental Needs, Deductive Style, Processing Blueprint, and Learning Style



    PNG
    media_image1.png
    834
    784
    media_image1.png
    Greyscale
; page 6, showing a personality under pressure assessment).

The Wood-Novack combination describes features related to assessment systems. MinistryStyles is directed toward techniques for personality assessments. Therefore they are deemed to be analogous as they both are directed towards assessment systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wood-Novack combination with MinistryStyles because the references are analogous art because they are both directed to solutions for personality assessment, which falls within applicant’s field of endeavor (trait assessment tools), and because modifying the Wood-Novack combination to include MinistryStyles’ feature for including personality assessments relating to personality profile under pressure, in the manner claimed, would serve the motivation of providing a valuable tool for gaining insights into the interaction style, personality traits, and behavioral tendencies of individuals, thereby providing an employer with valuable information to assist in determining whether employees are fit to perform their job tasks; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the Wood-Novack combination teaches the method of claim 3. Wood further teaches wherein the personality assessments relate to primary personality profile, and learning style (paragraph 0042, discussing a test administration process and system that goes beyond most personality tests used to assist professionals in diagnosing 1 of 16 personality types [i.e., primary personality profile]. The system of the present invention dynamically incorporates several personality dimensions…, and psychographics, as requested by the test administrator or individual user, and controls and standardizes the testing protocol, and retains test data in such a way that individuals and non-professional users can reliably self-administer the tests, save their test results in a system database, and use the results to obtain personality-based advice; paragraph 0181, discussing that raw data provided by each user via their answers and behaviors and collected in Module 1000 are scored and compiled by algorithms and standardized into alphanumeric representations in Module 2000. This sub-process standardizes the data so that the user's profile [i.e., primary personality profile] can be compared to personality models and to the profiles of others; paragraph 0308, discussing that the user may make the request to get advice on "how to interview", "how to better communicate with your employees" or may choose learning styles advice, and service and product recommendations, corporate development, change management, executive development, talent management, enumeration advice, and talent acquisition advice, job fulfillment, military functions, sales strategies, communication with others, team building).

Wood does not explicitly teach wherein the personality assessments relate to personality profile under pressure, processing blueprint, motivation, conflict management, fundamental needs, and decision making. However, MinistryStyles in the analogous art of personality assessments teaches this concept (Table of Contents For Charlie Brown: Personality Outcome, Processing Blueprint Outcome, Learning Style Outcome, Motivational Style Outcome, Conflict Style Outcome, Fundamental Needs, Deductive Style; page 1, illustrating personality assessments outcomes related to Personality Under Pressure, Motivation, Conflict Management, Fundamental Needs, Deductive Style, Processing Blueprint, and Learning Style

    PNG
    media_image1.png
    834
    784
    media_image1.png
    Greyscale
).
The Wood-Novack combination describes features related to assessment systems. MinistryStyles is directed toward techniques for personality assessments. Therefore they are deemed to be analogous as they both are directed towards assessment systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wood-Novack combination with MinistryStyles because the references are analogous art because they are both directed to solutions for personality assessment, which falls within applicant’s field of endeavor (trait assessment tools), and because modifying the Wood-Novack combination to include MinistryStyles’ feature for including personality assessments relating to personality profile under pressure, processing blueprint, motivation, conflict management, fundamental needs, and decision making, in the manner claimed, would serve the motivation of providing a valuable tool for gaining insights into the interaction style, personality traits, and behavioral tendencies of individuals, thereby providing an employer with valuable information to assist in determining whether employees are fit to perform their job tasks; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Wood-Novack combination teaches the method of claim 3, but it does not explicitly teach wherein the personality assessments comprise characteristics as to how the individuals make decisions. However, MinistryStyles in the analogous art of personality assessments teaches this concept (page 10, discussing information process assessments including: cognitive(thinking) vs. affective(feeling) cognitive and affective are two different ways of making decisions. People use both their Head and Heart in making decisions but typically prefer and are better at one over the other. The person that prefers the HEAD (Cognitive) function tends to make decisions based on what seems to be logical with objective information. This does not mean that the individual never makes decisions based on his HEART (Affective). A person that prefers the HEART(Affective) function in making decisions is likely to be more person-centered and/or value-centered. This does not mean that this person is overly emotional or illogical. It is not suggesting that the individual will never make a decision based on his HEAD(Cognitive); page 9, discussing a Processing Blueprint OUTCOME explains the following about the individual responding to the MinistryStyles inventory: 3. How he Makes a Decision [i.e., personality assessments comprise characteristics as to how the individuals make decisions]).

The Wood-Novack combination describes features related to assessment systems. MinistryStyles is directed toward techniques for personality assessments. Therefore they are deemed to be analogous as they both are directed towards assessment systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wood-Novack combination with MinistryStyles because the references are analogous art because they are both directed to solutions for personality assessment, which falls within applicant’s field of endeavor (trait assessment tools), and because modifying the Wood-Novack combination to include MinistryStyles’ feature for including personality assessments comprising characteristics as to how the individuals make decisions, in the manner claimed, would serve the motivation of providing a valuable tool for gaining insights into the interaction style, personality traits, and behavioral tendencies of individuals, thereby providing an employer with valuable information to assist in determining whether employees are fit to perform their job tasks; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20,  the Wood-Novack combination teaches the method of claim 3, but it does not explicitly teach wherein the personality assessments comprise characteristics as to how the individuals handle personal relationships. However, MinistryStyles in the analogous art of personality assessments teaches this concept (page 5, discussing BASIC DESIRES AND INTERNAL DRIVE: “Charlie most conceivably desires a job that provides a familiar, consistent, and predictable environment. Time to adjust to change is important. There may be a need to focus on one job at a time, doing it thoroughly. He usually prefers to work at one place rather than overnight traveling, doing a job that is repetitive and specialized. He strives to have close relationships with a few associates [i.e., the personality assessments comprise characteristics as to how the individuals handle personal relationships] and is loyal to them.”; page 13 showing assessments related to personal relationships).

The Wood-Novack combination describes features related to assessment systems. MinistryStyles is directed toward techniques for personality assessments. Therefore they are deemed to be analogous as they both are directed towards assessment systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wood-Novack combination with MinistryStyles because the references are analogous art because they are both directed to solutions for personality assessment, which falls within applicant’s field of endeavor (trait assessment tools), and because modifying the Wood-Novack combination to include MinistryStyles’ feature for including personality assessments comprising characteristics as to how the individuals handle personal relationships, in the manner claimed, would serve the motivation of providing a valuable tool for gaining insights into the interaction style, personality traits, and behavioral tendencies of individuals, thereby providing an employer with valuable information to assist in determining whether employees are fit to perform their job tasks; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 24, the Wood-Novack combination teaches the method of claim 3, but it does not explicitly teach wherein the personality assessments comprise how the individuals are influenced by negative perceptions. However, MinistryStyles in the analogous art of personality assessments teaches this concept (page 4, “Possible negative perceptions this person has of others: Charlie may see those with strong personalities as having a "know-it-all" attitude. There may be a tendency to build resentment towards someone who is consistently "pushy." Verbally aggressive people may be annoying and wear him down. They may be seen as "show-offs" who exaggerate; page 7, presenting assessments related to possible negative perceptions this person has of others).

The Wood-Novack combination describes features related to assessment systems. MinistryStyles is directed toward techniques for personality assessments. Therefore they are deemed to be analogous as they both are directed towards assessment systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wood-Novack combination with MinistryStyles because the references are analogous art because they are both directed to solutions for personality assessment, which falls within applicant’s field of endeavor (trait assessment tools), and because modifying the Wood-Novack combination to include MinistryStyles’ feature for including personality assessments comprising how the individuals are influenced by negative perceptions, in the manner claimed, would serve the motivation of providing a valuable tool for gaining insights into the interaction style, personality traits, and behavioral tendencies of individuals, thereby providing an employer with valuable information to assist in determining whether employees are fit to perform their job tasks; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

20.	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in in view of Novack, in further view of McVey, Pub. No.: US 2013/0259369 A1, [hereinafter McVey].
As per claim 31, the Wood-Novack combination teaches the method of claim 3, but it does not explicitly teach further comprising choosing which of the individuals to add to a team based on the determined potential areas of conflict between the individuals. However, McVey in the analogous art of personality assessment systems teaches this concept. McVey teaches:

further comprising choosing which of the individuals to add to a team based on the determined potential areas of conflict between the individuals (paragraph 0151, discussing that the ability to objectively model and predict an individual's relative perception of aggressive behavior of others has many benefits. For example, such information would help determine the suitability of an individual to certain tasks or jobs, particularly those that require considerable interaction with customers, working in a culturally diverse team environment, or dealing with situations where aggressive behavior is the norm…; paragraph 0153, discussing that it would be advantageous for teams to have a reliable indicator of the mental and cognitive capabilities of prospective first-round draft picks prior to making a decision to invest a large signing bonus and take the opportunity cost of foregoing another top prospect [i.e., choosing which of the individuals to add to a team based on the determined potential areas of conflict between the individuals]; paragraph 0227, discussing that the new individual's suitability may be based on the existence, or degree, of conflict between the predicted role(s) for the new individual and roles and/or categories of existing group members. The existence, or degree, of conflict may be determined, for example, based on a pairwise conflict indicator between the new individual and each of the existing group members; paragraph 0235, discussing that this embodiment may be used to a prospective member of an existing group by computing a suitability indicator for the current existing group, computing a suitability indicator for the group including the prospective member, then comparing the two suitability indicators to see if the new member is likely to negatively impact the existing group's performance; paragraphs 0155, 0202, 0230).

The Wood-Novack combination describes features related to assessment systems. McVey is directed toward a systems and method for determining characteristics of pairs of individuals. Therefore they are deemed to be analogous as they both are directed towards assessment systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wood-Novack combination with McVey because the references are analogous art because they are both directed to solutions for personality assessment, which falls within applicant’s field of endeavor (trait assessment tools), and because modifying the Wood-Novack combination to include McVey’s feature for choosing which of the individuals to add to a team based on the determined potential areas of conflict between the individuals, in the manner claimed, would serve the motivation of providing a reliable indicator of the mental and cognitive capabilities of prospective individuals prior to making a decision to invest a large signing bonus and take the opportunity cost of foregoing another top prospect (McVey, paragraph 0153); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 32, the Wood-Novack combination teaches the method of claim 3, but it does not explicitly further comprising choosing whether to hire one or more of the individuals based on the determined potential areas of conflict between the individuals. However, McVey in the analogous art of personality assessment systems teaches this concept. McVey teaches:

further comprising choosing whether to hire one or more of the individuals based on the determined potential areas of conflict between the individuals (paragraph 0151, discussing that the ability to objectively model and predict an individual's relative perception of aggressive behavior of others has many benefits. For example, such information would help determine the suitability of an individual to certain tasks or jobs, particularly those that require considerable interaction with customers, working in a culturally diverse team environment, or dealing with situations where aggressive behavior is the norm…; genetic similarity. Also, "characteristic" is used broadly to refer to a wide variety of features, traits, behaviors, capabilities, suitability, etc., including the most basic or fundamental personality features (e.g., sensitivity); more complex personality features that may be comprised of multiple basic features; and overall suitability for a particular task, purpose, relationship, etc., which may be influenced by a variety of fundamental and complex personality features; paragraph 0224, discussing that  if an individual's indicators show that they are suitable for multiple roles, they may be assigned to each suitable role category. If individual's suitability indicators show that they are suitable for no roles, they may be assigned to a "none" role category or to the role category having the greatest degree-of-fit, provided such information is available [i.e., choosing whether to hire one or more of the individuals based on the determined potential areas of conflict between the individuals]; paragraph 0227, discussing that the new individual's suitability may be based on the existence, or degree, of conflict between the predicted role(s) for the new individual and roles and/or categories of existing group members. The existence, or degree, of conflict may be determined, for example, based on a pairwise conflict indicator between the new individual and each of the existing group members; paragraph 0228, discussing determining the new individual's suitability be based on the existence, or degree, of conflict between the predicted role(s) for the new individual and roles and/or categories of existing group members; paragraph 0233, discussing obtaining an overall prediction of likelihood of conflict between the new member and existing group members. The computed function may then be compared against a threshold to determine overall suitability as a member of the group; paragraph 0235, discussing that this embodiment may be used to a prospective member of an existing group by computing a suitability indicator for the current existing group, computing a suitability indicator for the group including the prospective member, then comparing the two suitability indicators to see if the new member is likely to negatively impact the existing group's performance; paragraph 0227).

The Wood-Novack combination describes features related to assessment systems. McVey is directed toward a systems and method for determining characteristics of pairs of individuals. Therefore they are deemed to be analogous as they both are directed towards assessment systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wood-Novack combination with McVey because the references are analogous art because they are both directed to solutions for personality assessment, which falls within applicant’s field of endeavor (trait assessment tools), and because modifying the Wood-Novack combination to include McVey’s feature for choosing whether to hire one or more of the individuals based on the determined potential areas of conflict between the individuals, in the manner claimed, would serve the motivation of providing a reliable indicator of the mental and cognitive capabilities of prospective individuals prior to making a decision to invest a large signing bonus and take the opportunity cost of foregoing another top prospect (McVey, paragraph 0153); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Noble, Pub. No.: US 2005/0086189 A1 – describes systems and methods for evaluating a collaboration level among team members.
B.	Chen et al., Pub. No.: US 2016/0203433 A1 – describes optimization of trait and expertise for workforce selection.
C.	Okamoto et al., Pub. No.: US 2002/0156674 A1 – describes assessment of personality and compatibility with other staff members.
D.	Hertz et al., Pub. No.: US 2004/0199418 A1 – describes a team character portrait, which is a character portrait of team and which may contain elements such as areas of team compatibility, potential areas of team conflict, and ways team members can improve communication, get along better with other team members, not trigger the other team members and improve the performance and effectiveness.
E.	Peeters, Miranda AG, et al. "Personality and team performance: a meta‐analysis." European journal of personality 20.5 (2006): 377-396 – describes the relationship between team composition in terms of personality traits and team performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683